By JUDGE LEWIS HALL GRIFFITH
This matter is before the Court for consideration of the Petition for Judicial Review filed by Ms. Nancy Jo Branigan. The Virginia Employment Commission (VEC) found that Ms. Branigan was ineligible to receive unemployment benefits for the period of June 21, 1987, to August 8, 1987, for failure to file her "Continued Claim for Benefit" cards. During the period in question, Ms. Branigan was not receiving benefits pending a review of her original benefits claim by a VEC Appeals Examiner. On August 7, 1987, the Appeals Examiner reversed the Deputy and declared Ms. Branigan eligible for benefits. However, since she did not file the claim cards during the period of appeal, the benefits during that period were disqualified.
Ms. Branigan filed this Petition for Judicial Review pursuant to Va. Code § 60.2-625. In a Circuit Court proceeding under this section the findings of fact of the VEC are conclusive unless not supported by the evidence in the record. Va. Code § 60.2-625. The Court finds that the Commission’s factual findings are not supported by the record and thus reverses the decision of the VEC.
*42The claimant, Ms. Branigan, had contacted the local VEC office with questions about filing the claim cards during her appeals period. The record shows that employees at the local office erroneously told Ms. Branigan that she could file all claim cards after the VEC ruled on her appeal (assuming she was still qualified to receive benefits). Even though its own employees told Ms. Branigan that she had the option of waiting to file the claim cards, the VEC ruled against her. The VEC found that she had originally been advised to continue filing the claim cards but "persisted in questioning why she should bother to file the'cards since she was in an appeal status ... ."
The Court does not find a distinction in this situation since Ms. Branigan was in fact told by an employee with apparent authority at the Commission that she could wait to file the claim cards. Ms. Branigan then followed the instructions given to her by the VEC representative. Regulation VR 300-01-3.1.C3 of the Rules and Regulations Affecting Unemployment Compensation provides for an exception to the reporting requirements of § 60.2-612.5 if, "the Commission is at fault due to a representative of the Commission giving inadequate or misleading information to an individual about filing a claim." VEC Record, p. 43.
The Court finds that this regulation is dispositive since the record shows that Ms. Branigan relied on this misleading information given by the representative of the VEC.
For the reasons stated above, the decision of the Commission is reversed and the claimant, Ms. Branigan, is entitled to unemployment compensation benefits for the period of June 21, 1987, to August 7, 1987.